Citation Nr: 1019465	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-16 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder to 
include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1998 to August 
2002 and from June 2004 to December 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

In February 2010, the Veteran presented testimony at a 
personal hearing conducted by the use of video conference 
equipment at the Muskogee RO before Kathleen K. Gallagher, a 
Veterans Law Judge, sitting in Washington D.C., who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of this personal 
hearing is in the Veteran's claims file.  During the hearing, 
the Veteran submitted additional evidence that had not been 
reviewed by the RO with a waiver of the right to have this 
additional evidence reviewed by the agency of original 
jurisdiction in accord with 38 C.F.R. § 20.1304.

The Board observes that the Veteran's VA Form 9 was not 
timely with respect to the issue on appeal.  The record shows 
that the RO issued a Statement of the Case (SOC) in December 
2007 and the Veteran did not submit a substantive appeal 
within 60 days of the SOC or within one year from the date of 
the rating decision.  However, in light of the Veteran's 
actions including his statements and his testimony during the 
February 2010 hearing, and the RO's issuance of several 
supplemental statements of the case, the Board finds that the 
issue of entitlement to service connection for a low back 
disorder is on appeal.  Cf. Percy v. Shinseki, 23 Vet. App. 
37, 46 (2009) (holding that, where the issue was treated by 
VA as if it were timely perfected for more than five years 
before the untimeliness was raised by the Board in the first 
instance, any issue concerning the timely filing of the 
substantive appeal was waived by VA).


The Board notes that the Veteran appealed the issue of 
entitlement to a disability rating in excess of 10 percent 
for bilateral pes planus to include plantar fasciitis.  
However, during the February 2010 video conference hearing, 
the Veteran withdrew this issue from appeal.  Therefore, the 
issue is no longer in appellate status and is dismissed.   
See 38 C.F.R. § 20.204 (2009).

The record shows that a May 2008 rating decision denied the 
Veteran's claim of entitlement to service connection for 
hypertension.  The Veteran submitted a timely notice of 
disagreement and the RO issued a Statement of the Case in 
March 2009.  However, the Veteran did not submit a 
substantive appeal with respect to the issue and, therefore, 
the issue is not before the Board at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The most probative evidence of record shows that the 
Veteran's low back disorder is not causally or etiologically 
related to active service.  

3.  There is no medical evidence relating the Veteran's low 
back disorder to his service-connected bilateral pes planus 
to include plantar fasciitis.  


CONCLUSION OF LAW

A low back disorder was not incurred in active service, may 
not be presumed to have been incurred, and is not proximately 
due to, the result of, or aggravated by the Veteran's 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

In this case, the RO did provide the Veteran with notice in 
March 2006, prior to the initial decision on the claim in 
September 2006.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the appellant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran 
about the information and evidence that is necessary to 
substantiate his claim for service connection.  Specifically, 
the March 2006 letter stated that the evidence must show that 
he had an injury in military service or a disease that began 
in, or was made worse during military service, or that there 
was an event in service that caused injury or disease; that 
he has a current physical or mental disability; and, that 
there is a relationship between his current disability and an 
injury, disease, or event in military service.  The Board 
recognizes that the March 2006 letter did not notify the 
Veteran with respect to service connection on a secondary 
basis.  The record shows that the Veteran did not claim 
service connection on a secondary basis until after the 
initial adjudication of the claim.  Although the Veteran has 
not received notification with respect to this claim, the 
Veteran and his representative have expressed an 
understanding of the principles involved, inasmuch as they 
have gathered evidence to support the claim and have advanced 
supportive argument as well.  Indeed, the Veteran has argued 
that his service-connected bilateral pes planus has worsened 
his low back disorder.  He has submitted medical evidence, 
consisting of a positive nexus opinion, to support his claim.  
Furthermore, he participated in the video conference hearing 
and advanced arguments with respect to his claim.  Therefore, 
the Board finds that the Veteran has actual knowledge of the 
information needed to substantiate his claim, and a 
reasonable person could be expected to understand from the 
notice what was needed.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a notice error).  Accordingly, the Board finds 
no prejudice to the Veteran in proceeding with the issuance 
of a final decision.  

Furthermore, the RO notified the Veteran about the 
information and evidence that VA will seek to provide.  In 
particular, the March 2006 letter indicated that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  The March 2006 
letter notified the Veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the letter informed him that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present case, the Veteran was not provided notice with 
respect to the evidence necessary to establish a disability 
rating and effective date for the claim on appeal.  However, 
as the Board herein concludes that the preponderance of the 
evidence is against the Veteran's service connection claim, 
any questions as to the assignment of disability ratings and 
effective dates are rendered moot.

VA has also fulfilled its duty to assist the Veteran by 
obtaining identified and available evidence needed to 
substantiate the claim, including VA treatment records, and 
by affording a VA examination.  Concerning this, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Veteran was afforded a VA examination in April 2008.  
However, the Veteran alleged that the examination was 
inadequate as it was performed by an anesthesiologist.  See 
April 2008 statement.  Thus, the Veteran was afforded a VA 
examination in February 2009.  The Board finds that the VA 
opinion obtained in this case is more than adequate, as it 
was predicated on a full reading of the treatment records in 
the Veteran's claims file.  The examiner considered all of 
the pertinent evidence of record, to include the statements 
of the Veteran, and provided a complete rationale for the 
opinion stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue has been met.       38 C.F.R. § 
3.159(c)(4).  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

LAW AND ANALYSIS

I.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a low back 
disorder on a direct basis.

Initially, the Board recognizes that the RO has considered 
whether the Veteran's claim could be granted in an 
aggravation context.  In reviewing the service treatment 
records, it appears that the Veteran had two periods of 
active service.  The September 1998 enlistment examination 
report shows that the Veteran's spine was clinically 
evaluated as normal.  In the September 1998 report of medical 
history, the Veteran denied experiencing any recurrent back 
pain.  However, the Veteran did report to the examining 
physician that he went to a chiropractor for back pain at 
ages 14 and 18.  The Veteran has now contended that the 
chiropractic visits were for neck pain, not for back pain.  
In any event, as the Veteran's spine was clinically evaluated 
prior to entry and there was no diagnosis provided with 
respect to a low back disorder, the presumption of soundness 
attaches. 

To rebut the presumption of sound condition under section 
1111 of the statute, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  VAOPGCPREC 3 2003 (July 16, 2003).  In this case, 
there is no medical evidence existing prior to the Veteran's 
entrance into active service in 1998 and, therefore, the 
presumption of sound condition is not rebutted.  In addition, 
the Veteran also had an active period of service from June 
2004 to December 2005.  There was no enlistment examination 
available and, therefore, the Veteran is presumed sound.  See 
Doran  v. Brown, 6 Vet. App. 283, 286 (1994) (where entrance 
examination was missing, case treated as if the presumption 
of sound condition attached because Court concluded, "as a 
matter of law, that the presumption of soundness was rebutted 
by clear and unmistakable evidence . . . .").  Again, there 
is no evidence revealing a low back disorder prior to the 
second period of active service.  Thus, despite the Veteran's 
inconsistent statements regarding the onset of his back pain, 
there is no clear and unmistakable evidence that the 
Veteran's low back disorder existed prior to service and, 
therefore, the presumption of soundness is not rebutted.  See 
Cotant v. West, 17 Vet. App. 116, 131 (2003).  Because not 
even the first requirement to rebut the presumption of 
soundness has not been met, the presumption is not rebutted, 
and the Board will proceed to discuss the merits of the claim 
on the basis of direct service connection.  See Wagner v. 
Principi, 370 F.3d 1089, 1094-1096 (Fed.Cir. 2004) 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).  

Initially, the Board notes that the medical evidence of 
record confirms that the Veteran has a current disability.  
The February 2009 VA examination report shows that the 
Veteran has a diagnosis of degenerative joint disease.  
Furthermore, the January 2009 medical record reveals an 
impression of minor degenerative changes.  

The service treatment records from the first period of active 
service does not show that the Veteran experienced any back 
problems.  Indeed, the January 2002 examination report shows 
that the Veteran's spine was clinically evaluated as normal.  
An October 2003 report of medical history shows that the 
Veteran denied any recurrent back pain or any back problems.  
During the second period of active service, the September 
2005 service treatment record shows that the Veteran had a 
low back muscle strain.  The Veteran reported that he 
experienced a pull in his back.  There was swelling in the 
right paraspinal region and the low back exhibited tenderness 
on palpation.  There was a muscle spasm of the lower back in 
the left and right paraspinal region.  The Veteran was placed 
on a limited physical profile for approximately 2 weeks.  The 
remaining service treatment records do not reveal that the 
Veteran sought any further treatment for low back pain.  

Following service, the Veteran first sought medical treatment 
in June 2006.  The June 2006 VA examination report shows that 
the Veteran complained of back problems that have existed for 
6 years.  The Veteran reported that he had incapacitating 
episodes.  The report included a diagnosis of recurrent 
lumbar sprain; however, the examiner noted that the lumbar 
spine x-ray findings were within normal limits.  

The Veteran's private physician, Dr. A.O., submitted a letter 
in September 2007.  The Veteran was evaluated on August 2007 
for a spinal condition.  The Veteran reported back pain 
following a motor vehicle accident at age 14 and two episodes 
in the military and intermittent episodes since then.  Dr. 
A.O. opined that based on these factors, in her professional 
opinion, the Veteran suffered from chronic intermittent low 
back dysfunction which has become more frequent and 
persistent in the past two years.  

The remaining records show that the Veteran sought medical 
treatment following a November 2008 back injury as a result 
of his employment.  In a February 2010 record, the Veteran 
reported that his back pain started in August 2005.  In the 
February 2010 record, the private physician, Dr. J.M., 
explained that the x-rays showed misalignments of the 
Veteran's L5 and pelvis.  It was noted that the Veteran's x-
rays were consistent with an injury that could have occurred 
4 to 5 years previous.  

The Veteran was afforded a VA examination in February 2009.  
The Veteran reported that he suffered an isolated episode of 
back pain in 2002 while in service in Japan without history 
of injury.  He was treated medically with resolution of 
symptoms at that time.  He stated he did well until 2005.  
The Veteran explained that he was treated medically and 
experienced flare ups since the injury in 2005.  The examiner 
noted that the Veteran had an isolated lumbar strain in 
September 2005 which followed lifting activity.  However, 
follow-up notes dated in October 2005 revealed no complaints 
of pain.  The examiner felt that the lumbar strain likely 
resolved itself as per pain review on note of October 2005.  
Furthermore, the examiner noted that the Veteran's VA 
examination in June 2006 was unremarkable.  Persistent back 
complaints seem to be noted in 2007.  There was contradictory 
medical evidence regarding back pain flare-ups over recent 
years.  The examiner could not necessary relate this to the 
isolated lumbar strain in 2005 as he believed that it 
resolved itself.  Other medical evidence was contradictory 
and it would be speculation on his behalf to try to interpret 
the varied histories.  Also, the lumbar spine x-ray showed 
degenerative joint disease could account for his pain and 
likely a result of aging, body build, and occupational 
stresses.  

In reviewing the aforementioned evidence, the Board affords 
the most probative value to the February 2009 VA examiner's 
opinion.  In reviewing the report, the examiner noted the 
Veteran's in-service low back strain and opined that the 
strain resolved itself on the basis that the remaining 
service treatment records did not have any subsequent 
complaints or treatment related to the lower back.  In 
addition, the examiner specifically noted that the June 2006 
VA examination report, completed approximately 6 months after 
the Veteran's separation from active service, was 
unremarkable with respect to the spine.  In contrast, the 
Board recognizes that the Veteran's private physician, Dr. 
A.O., explained that the Veteran had an intermittent low back 
dysfunction which had become more frequent and persistent in 
the past two years.  However, Dr. A.O. did not specifically 
relate the etiology of the Veteran's low back disorder to 
active service.  The Board notes that medical opinions that 
are speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim.  
See Goss v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996).  As such, the Board must assign limited 
probative value to Dr. A.O's opinion.  In addition, the Board 
also acknowledges Dr. J.M.'s opinion that the Veteran's x-
rays and examination were consistent with an injury that 
could have occurred 4 to 5 years previous.  However, Dr. J.M. 
did not account for the June 2006 x-rays which showed that 
the Veteran's spine was within normal limits.  Furthermore, 
Dr. J.M. did not review the service treatment records or 
account for the absence of complaints or treatment with 
respect to the low back following the September 2005 in-
service strain.  Thus, the Board affords limited probative 
value to Dr. J.M's opinion.  Accordingly, the Board finds 
that the February 2009 VA examiner's opinion is the most 
probative opinion of record.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when VA gives 
an adequate statement of reasons and bases)

The Board recognizes the Veteran's personal statements with 
respect to the etiology of his low back disorder.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  In regard to the 
Veteran's statements that he experienced low back pain during 
service, the Board acknowledges that the Veteran is competent 
to give evidence about what he experienced.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  However, the Veteran, 
as a lay person, is not competent to testify that his current 
low back disorder was caused by active service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, the 
Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.

The Board has also considered the Veteran's statements as to 
the onset and chronicity of his low back disorder.  The 
Veteran has reported that he has experienced back pain since 
service.  In Savage v. Gober, 10 Vet. App. 488 (1997), it was 
noted that while the concept of continuity of symptomatology 
focuses on continuity of symptoms, not treatment, in a merits 
context, the lack of evidence of treatment may bear upon the 
credibility of the evidence of continuity.  In this case, 
although there is evidence of a low back strain during active 
service, the remaining service treatment records did not 
reveal that the Veteran continued to experience low back 
pain.  In addition, the Veteran has provided inconsistent 
statements regarding the onset of his back pain.  During a 
June 2006 VA examination, the Veteran reported that he had 
back pain for 6 years.  However, in a February 2010 record, 
the Veteran stated that he had recurrent back pain since 
2005.  In addition, the most probative medical evidence 
weighs against the Veteran's statements of chronicity.  As 
explained above, the February 2009 VA examiner acknowledged 
the Veteran's in-service back strain, but opined that the in-
service strain had resolved itself prior to separation from 
active service.  Therefore, the Board finds that the evidence 
weighs against the Veteran's reports of chronicity since 
active service.  See Savage, 10 Vet. App. at 497-98 (holding 
that, notwithstanding a showing of post-service continuity of 
symptomatology, medical expertise was required to relate 
present disability etiologically to post-service symptoms).

In sum, the Board finds that service connection for a low 
back disorder must be denied.  The Board recognizes that the 
Veteran suffers from a current low back disorder.  However, 
the evidence of record indicates that the Veteran's low back 
disorder was not incurred in active service.  Although the 
Veteran had a documented low back sprain in September 2005 
during his active service, the remaining service treatment 
records do not show that the Veteran sought further 
treatment.  Additionally, the Veteran's statements regarding 
the onset of his back pain have been inconsistent.  During a 
June 2006 VA examination, the Veteran reported that he 
experienced his low back condition for 6 years, indicating 
that it was incurred during his first period of active 
service.  However, as was noted above, there was no evidence 
of a back condition during the first period of active 
service.  Indeed, in several records, the Veteran 
specifically denied experiencing any recurrent back pain or 
back problems.  See October 2003 report of medical history.   
On the other hand, the Veteran reported in a February 2010 
private treatment record that his pain started in 2005.  
During the February 2009 VA examination, the Veteran reported 
that he first experienced a back strain in 2002.  In any 
event, the February 2009 VA examiner considered the Veteran's 
statements regarding his back pain, reviewed the service 
treatment records and post-service medical evidence and 
provided an opinion that the Veteran's in-service low back 
strain had resolved itself and was not the cause of his 
current low back disorder.  Therefore, the claim must be 
denied.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is also not entitled to service connection for a low 
back disorder on a secondary basis.

As noted above, the Veteran has a current disability and is 
service-connected for bilateral pes planus to include plantar 
fasciitis.  Thus, elements (1) and (2) of Wallin are met.

However, there is no medical evidence of record relating the 
Veteran's low back disorder to his service-connected 
bilateral pes planus to include plantar fasciitis.   

The Board notes that there is conflicting medical evidence 
with respect to the effects of the Veteran's service-
connected disability on his low back disorder.  

The Veteran's private physician submitted a letter in 
September 2007 and stated that the Veteran had a foot 
condition, pes planus, which as likely as not contributed to 
his spinal symptoms.  

The Veteran was afforded a VA examination in February 2009.  
The examiner reviewed the claims file and stated that he did 
not feel that the Veteran's service-connected feet have 
caused any additional stresses on the lumbar spine and 
therefore are not related.  The Veteran did not show any 
pronation or evidence that his feet altered his gait which 
would cause back problems.  Further, the x-rays in the claims 
file suggested no significant change of his feet with 
standing from sitting regarding the flat feet.  He had a case 
of mild flat feet and it was not felt to cause any additional 
stresses to the back for the reasons given above as his gait 
was normal and there was no evidence of pronation which might 
cause some effect on the back.  

After a careful review of the above medical evidence, in its 
role as a finder of fact, the Board finds that the February 
2009 VA examiner's opinion is the most persuasive medical 
evidence addressing the etiology of the Veteran's low back 
disorder.  The report reveals that the examiner reviewed the 
claims file and provided a full and detailed rationale for 
the opinion.  As held by the Court, "the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches."  Guerrieri v. Brown, 4 
Vet. App. 467, 470 (1993).  The credibility and weight to be 
attached to these opinions is within the province of the 
Board.  Id.  See also Owens v. Brown,   7 Vet. App. 429, 433 
(1995).  As the February 2009 VA examiner's opinion is based 
upon review of the claims file, to include the aforementioned 
positive nexus opinion, and a complete rationale for the 
opinion including a discussion of the specific symptoms of 
the Veteran's service-connected disability, the Board finds 
that the opinion is entitled to the most probative weight.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).

The Board has considered the Veteran's own statements that 
his low back disorder has been aggravated by his service-
connected disability.  With respect to the etiology of a 
medical disorder, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters. 
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the Court has held that, when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran's contentions regarding a relationship 
between his low back disorder and his service-connected 
disability are not statements about symptomatology, an 
observable medical condition, or a contemporaneous medical 
diagnosis.  Rather, these contentions are statements of the 
effect of a service-connected disability on his low back 
disorder.  Such statements clearly fall within the realm of 
opinions requiring medical expertise.  The Veteran has not 
demonstrated any such expertise.  Hence, his contentions are 
not competent medical evidence of causation or aggravation.

Finally, where a Veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  See          38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  In this case, the 
Veteran was diagnosed with degenerative changes in his lower 
back more than one year after separation from active service 
and, therefore, presumptive service connection is not 
warranted. 

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for a low back disorder on a direct, 
secondary, and presumptive basis.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back disorder is 
denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


